Citation Nr: 1532216	
Decision Date: 07/29/15    Archive Date: 08/05/15	

DOCKET NO.  10-47 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for idiopathic neuropathy of the bilateral lower extremities.  

2.  Entitlement to an initial compensable evaluation for irritable bowel syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from May 31 to September 29, 1983, in addition to other active military service from June 1989 to April 1992, and from May 2006 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Upon review of this case, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for a chronic foot disability.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed idiopathic neuropathy of the bilateral lower extremities, as well as the current severity of her service-connected irritable bowel syndrome.  In that regard, it is contended that the Veteran's idiopathic neuropathy had its origin during her period or periods of active military service.  In the alternative, it is contended that the Veteran's idiopathic neuropathy, which 
pre-existed her third period of active military service, underwent a permanent increase in severity during that period of service.  Finally, it is contended that current manifestations of the Veteran's irritable bowel syndrome are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable evaluation now assigned.  

Regarding the Veteran's idiopathic neuropathy, the Board notes that, based on the evidence of record, it would appear that the pathology in question first developed around or about late 2004 or 2005, between the Veteran's second and third periods of active military service.  Moreover, it is clear that, on more than one occasion, the Veteran was assigned a physical profile for her right lower extremity pathology.  Significantly, in January 2007, during the Veteran's third period of active military service, there was noted the presence of "possible" early idiopathic neuropathy.  In that regard, while at the time of a VA examination in May 2008, there was once again noted evidence of early sensory idiopathic neuropathy, no opinion was offered as to whether that pathology had its origin during, or might have been aggravated by, the Veteran's period or periods of active military service.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2007).  

Turning to the issue of an initial compensable evaluation for irritable bowel syndrome, the Board notes that the Veteran last underwent a VA examination for the purpose of determining entitlement to service connection, as well as the appropriate rating for that disability in May 2008, at this point, more than seven years ago.  Moreover, during the course of an Informal Hearing Presentation in June 2015, the Veteran's accredited representative requested that she be afforded an additional VA examination prior to adjudication of her claim for increase.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation for service-connected irritable bowel syndrome.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2015, the date of the most recent VA medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.  

2.  The Veteran should then be afforded VA neurologic and gastroenterologic examinations in order to more accurately determine the exact nature and etiology of her claimed idiopathic neuropathy of the bilateral lower extremities, as well as the current severity of her service-connected irritable bowel syndrome.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

The gastrointestinal examination should include a complete clinical history, as well as all pertinent findings and conclusions in accordance with the latest criteria for rating this pathology.

Following completion of the neurologic examination, the examining neurologist should offer an opinion as to whether the Veteran does, in fact, suffer from neuropathy, including idiopathic neuropathy, of her bilateral lower extremities, and, if so, whether that disability preexisted her third period of active military service, which is to say, the period of service extending from May 2006 to July 2007.  Should it be determined that the Veteran's neuropathy of the lower extremities did, in fact, preexist her third period of active military service, an additional opinion is requested as to whether that pathology clearly and unmistakably underwent no clinically significant permanent increase in severity beyond natural progress during that period of active military service.  Should it be determined that the Veteran's neuropathy of the lower extremities did not, in fact, preexist her third period of active military service, a final opinion is requested as to whether any identified neuropathy of the bilateral lower extremities at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for idiopathic neuropathy of the bilateral lower extremities, as well as her claim for an increased evaluation for service-connected irritable bowel syndrome.  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in October 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

